CUSIP No. 42982Y109 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2) Highbury Financial, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 42982Y109 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ X ]Rule 13d-1(b) [ X ]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC CUSIP No. 42982Y109 1. Names of Reporting Persons. Fairview Capital Investment Management, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power0 6.Shared Voting Power1,189,635 7.Sole Dispositive Power0 8.Shared Dispositive Power1,189,635 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,189,635 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 6.4% 12. Type of Reporting Person (See Instructions) IA, OO CUSIP No. 42982Y109 1. Names of Reporting Persons. Fairview Capital 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power0 6.Shared Voting Power1,189,635 7.Sole Dispositive Power0 8.Shared Dispositive Power1,189,635 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,189,635 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 6.4% 12. Type of Reporting Person (See Instructions) CO, HC CUSIP No. 42982Y109 1. Names of Reporting Persons. Andrew F. Mathieson 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power0 6.Shared Voting Power1,189,635 7.Sole Dispositive Power0 8.Shared Dispositive Power1,189,635 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,189,635 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 6.4% 12. Type of Reporting Person (See Instructions) IN, HC CUSIP No. 42982Y109 1. Names of Reporting Persons. Scott W. Clark 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power6,500 6.Shared Voting Power1,189,635 7.Sole Dispositive Power6,500 8.Shared Dispositive Power1,189,635 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,196,135 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 6.5% 12. Type of Reporting Person (See Instructions) IN, HC CUSIP No. 42982Y109 1. Names of Reporting Persons. Darlington Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power0 6.Shared Voting Power1,189,635 7.Sole Dispositive Power0 8.Shared Dispositive Power1,189,635 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,189,635 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 6.4% 12. Type of Reporting Person (See Instructions) PN CUSIP No. 42982Y109 Item 1. (a) Name of Issuer Highbury Financial, Inc. (b) Address of Issuer's Principal Executive Offices 999 Eighteenth Street, Suite 3000, Denver, CO Item 2. (a) The names of the persons filing this statement are: Fairview Capital Investment Management, LLC ("FCIM LLC") Fairview Capital Andrew F. Mathieson Scott W. Clark Darlington Partners, L.P. ("Darlington") (collectively, the "Filers"). (b) The principal business office of the Filers is located at: 300 Drakes Landing Road, Suite 250, Greenbrae, CA 94904 (c) For citizenship of Filers, see Item 4 of the cover sheet for each Filer. (d) This statement relates to shares of common stock of the Issuer (the "Stock"). (e) The CUSIP number of the Issuer is:42982Y109 CUSIP No. 42982Y109 Item 3. If this statement is filed pursuant to rule 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) [ X ] An investment adviser in accordance with section 240.13d-1(b)(1)(ii)(E) (as to FCIM LLC). (f) [] An employee benefit plan or endowment fund in accordance with section 240.13d-1(b)(1)(ii)(F). (g) [ X ] A parent holding company or control person in accordance with 240.13d-1(b)(1)(ii)(G) (as to Fairview Capital, Mr. Mathieson and Mr. Clark). (h) [] A savings association as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) [] Group, in accordance with section 240.13d-1(b)(1)(ii)(J). Item 4. Ownership. See Items 5-9 and 11 of the cover page for each Filer. Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following[]. Item 6. Ownership of More than Five Percent on Behalf of Another Person. FCIM LLC is an investment adviser whose clients have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Stock.It is the general partner and investment adviser of Darlington.No individual client's holdings of the Stock, other than those of Darlington, are more than five percent of the outstanding Stock.Fairview Capital is the manager of FCIM LLC.Mr.
